DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 29-55 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2022 has been entered.
Applicant’s supplemental amendment as filed on 7/1/2022 is also approved for entry. 
Claim Interpretation
	Claims 29-55 are interpreted to be in compliance with 35 U.S.C. 101 – see MPEP 2111.05(III) and MPEP 2106. 
The supplemental amendment is approved for entry. 
35 U.S.C. 112, 1st paragraph (pre-AIA ) support is found to be implied in at least Fig. 9 and the accompanying discussion in the instant specification as to the non-transitory computer readable medium comprising the structure necessary for performing the given functions.  
Step 2A is met by a streamlined analysis with respect to claims 29 and 42 as any claim limitations that could be considered an “abstract idea” under their BRI, would be supplemented with additional elements that would integrate it into a practical application (the thermoforming of the material into a different material by selectively heating and forming the object over a mold as in both claims 29 and 42), thus rendering it eligible under 35 U.S.C. 101. 
See attached interview summary where this issue was discussed, and is now rendered moot by the supplemental amendment which clearly amends the claim to be in statutory form. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35 and 42-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 35, “the one or more heat sources each heat a different area” is unclear because there are only “one or more” heat sources required – and one heat source can heat multiple “areas” as understood. 
Regarding claim 42, the term “their corresponding desired temperature” in line 13 does not have antecedent basis. This should read “a corresponding desired temperature” (which is similar to how claims 36-37 are drafted). 
Claims 43-55 are also rejected due to their dependence upon claim 42. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 29-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simkins (US Patent No. 7,092,784) in view of Meyer (US 2009/0272073). 
Regarding claim 29, Simkins discloses a non-transitory computer-readable medium (Fig. 8) for controlling a method comprising, with respect to (a) a mold of a dental arch of a patient (5:61-5:66); 
(b) controlling a movable element to move a thermoformable material over a model (‘dental mold’) and into a heating area (5:52-5:56); 
(c) receiving one or more temperature signals from thermal camera (316) which is coupled to an area of the thermoformable material (6:10-6:17); 
(d/e) generating/communicating one or more thermal control signals based on the one or more received temperature signals (5:61-6:17; 6:10-6:17 describes the camera and the feedback control mechanism and “making adjustments” to “laser parameters” which are signals generated based on the received temperature information from the thermal camera and compared with a CAM profile as further defined in 8:1-8:20); 
(g) controlling the object forming element to dispose thermoformable material over a mold as to generate a deformation in the material (5:52-5:56; 8:1-8:20); and (h) controlling an extracting element to displace the deformed portion of the heated thermoformable material from a mold as to form the object (8:20-8:50) 
Simkins does not explicitly disclose (a) controlling a mold positioning device as to place a mold of a dental arch of a patient into a mold carrier; (f) moving the heated thermoformable material and the mold carrier into an object forming element as Simkins heats and forms the material within the same station as described above. 
However, Meyer discloses a system similar to Simkins above in that Meyer likewise thermoforms (deep draws) a plastic material (42) within a mold (45) and mold carrier (46), but distinct from Simkins, heats and forms the material separately at separate “stations” (Meyer, Fig. 1, par. 0019). Thus, Meyer implies (a) placing a mold (45) within a mold carrier (46); and (f) moving the heated thermoformable material and the mold carrier (46) into an object forming element (43) having a top mold (44) (Fig. 1). 
Simkins discloses a device that differs from the claimed device by a substitution of a separate heating/forming station, rather than heating and forming at the same station. One of ordinary skill in the art would have recognized that the separate stations configuration as shown in Meyer above could have been substituted for the combination heating/forming station of Simkins above with predictable results as long as the moving does not allow for the sheet to cool too rapidly prior to forming (Simkins, 8:1-8:20). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above by substituting the above elements/steps in above as to allow for a movement between “stations” of an apparatus as required in the claim, while leaving the dental mold from Simkins above from step (a) and adding a mold carrier as described by Meyer. 
Regarding the plurality of temperature sensors, it has been held that a duplication of parts supports a case of prima facie obviousness when there are no unexpected results therefrom. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that there are multiple thermal cameras as to take images of different areas of a sheet in a larger system as is claimed. 
Regarding claims 30-34 and 40, Simkins/Meyer discloses the subject matter of claim 29, and it is inherent that a single laser would be “independently controlled” (one or more as in the claim) as in claim 30, and adjusts power (Simkins, 6:57-7:1; 7:35-7:39) as in claims 31, 33-34 as to heat for a desired amount of time (7:1-7:18) as in claim 32 as to increase/decrease heat as in claim 40.
Regarding claim 35, Simkins/Meyer discloses the subject matter of claim 29, and further discloses that the laser is scanned over a larger area as to heat the area corresponding with the thermal camera (Simkins, 6:10-6:17). This claim only requires one heat source as to heat the material at different locations which the scanning laser is capable of this limitation. 
Regarding claims 36-37, Simkins/Meyer discloses the subject matter of claim 35, and further discloses that the sheet can be heated at different rates as to achieve desired temperature at the same or different times (Simkins, 8:12-8:20).
Regarding claims 38-39, Simkins/Meyer discloses the subject matter of claim 29, and further discloses that the thermoformed object is an aligner/dental appliance (Simkins, 4:20-4:65 – polymeric shell).
Regarding claim 41, Simkins/Meyer discloses the subject matter of claim 29, and further discloses pressurizing the object forming element to deform a portion of the material (Simkins, 6:18-6:25).
Regarding claim 42, Simkins discloses a non-transitory computer readable medium (Fig. 8) for controlling a method comprising: (c) heating a thermoformable material according to “CAM profile” by adjusting a heat source such as a laser (5:61-6:25); (d) monitoring one or more temperatures from a thermal camera (316) as to adjust the laser parameters instantly with respect to a feedback control loop (8:1-8:19); and (e) disposing a thermoformable material over a mold to form an object (5:52-5:56; 8:1-8:19). 
Simkins does not explicitly disclose (a) reading a mold identifier located on or in a mold; or (b) determining mold process information from the mold identifier including heating information.
However, Meyer discloses a system similar to that of Simkins above in that it also thermoforms a material into a mold (Meyer, par. 0001-0002; Fig. 1). Meyer further discloses that there is a barcode located on the mold that is associated with a heating profile for that given mold (Meyer, par. 0011), thus implying steps (a) and (b) above of reading a mold identifier (barcode) and then (b) using that information to retrieve a profile for a given mold (Meyer, par. 0011) and likewise to Simkins above, uses the temperature profile to actuate a heating means (par. 0011, 0019-0023) as to obtain a desired temperature profile throughout a deep drawn/thermoforming sheet (Meyer, par. 0001-0002, 0006-0008) by using one or more sensors.
Simkins discloses a “base” device/process of thermoforming a material using a mold and a CAM profile. Meyer discloses a comparable device that has an “improvement” that has been improved in a similar way as the claimed invention in that it further includes a barcode as to scan and retrieve the desired heating information/temperature profile. One of ordinary skill in the art could have applied the “improvement” from Meyer into the “base” device above from Simkins with predictable results of obtaining a system capable of retrieving the CAM profile for the desired item by using a barcode/mold identifier. Accordingly, it would have been obvious to one of ordinary skill in the art to have placed a barcode/mold identifier on the molds as suggested by Meyer, as to allow for the system to (a) scan and (b) retrieve the desired CAM profiles as in Simkins above, as required in the claim. 
Regarding claims 43-47 and 53-54, Simkins/Meyer discloses the subject matter of claim 42, and further discloses that the power of the heat source is adjusted (Simkins, 6:10-6:17; 6:57-7:1; 7:35-7:39) as in claims 43 and 45, for a desired amount of time (7:1-7:18; 8:12-8:20) and different in different zones, as in claims 44 and 53-54, and that it is conducted based on the CAM profile (8:1-8:20) as in claims 46-47.     
Regarding claims 48-49, Simkins/Meyer discloses the subject matter of claim 42, and further discloses that the sheet can be heated at different rates as to achieve desired temperature at the same or different times (Simkins, 8:12-8:20).
Regarding claims 50-51, Simkins/Meyer discloses the subject matter of claim 42, and further discloses that the thermoformed object is an aligner/dental appliance (Simkins, 4:20-4:65 – polymeric shell).
Regarding claim 52, Simkins/Meyer discloses the subject matter of claim 42, and further discloses that the thickness of the material is a laser heating parameter (Simkins, 8:1-8:19).
Regarding claim 55, Simkins/Meyer discloses the subject matter of claim 42, and further discloses pressurizing the object forming element to deform a portion of the material (Simkins, 6:18-6:25).
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742